DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Examiner notes that in Applicant’s response filed on 11/12/2020 on page 5, shows an amended drawing showing element 16A. However, examiner notes that no such amended drawings have been received. As such the objection to the drawings still stands.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Operation section (Claim 1 Line 6; Claim 3 Line 7; Claim 5 Line 6)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoskins et al (US 2015/0027861).
Regarding Claim 1, Hoskins discloses a shift device (10) comprising: 
A shift body (12, 14, 30) that is provided with a grip section (12) and that is pivoted around an axis of a support shaft (14) to change a shift position (see Fig. 8, showing shift positions of P, R, N, D, and L; see Figs. 2 and 3 showing that to change the shift position the shift body rotates about a shaft extending axially through the support shaft).
A restriction section (80) that is disposed in a restricting position to restrict changing of the shift position of the shift body (see [0028], disclosing that the restriction section prevents clockwise and 
An operation section (22) that is configured to be operated (see [0019], disclosing that the operation section is a PCB, and accordingly is capable of being operated).
A rotation section (36) having a rotation position that is changed by operation of the operation section so that the restriction section is moved from the restricting position to the non-restricting position (see [0033] and [0034], disclosing that the PCB under certain conditions uses a motor 90 to drive the cam 36, which moves the restriction mechanism 80- along a certain path which blocks and permits certain shift positions from being selected based on the input parameters, for example: when the brake is pressed the block is removed), the restriction section being moved as the rotation position is changed (see [0033] and [0034]).
Wherein the grip section and the rotation section are disposed at different sides of the axis of the support shaft (see Fig. 2, showing that the grip section is located toward the top of the support shaft and the rotation section 36 is located toward the bottom of the support shaft, and that these are different sides relative to the axis of the support staff, the Examiner notes that the claims do not require that the two components to be on different sides radially relative to the axis).
Regarding Claim 2, Hoskins further discloses the shift device of claim 1, wherein a dimension of the rotation section in a radial direction of a rotational direction of the rotation section changes (see Fig. 1, showing that the rotation section is a cam with a cam surface 37).
Regarding Claim 7, Hoskins discloses a shift device (10) comprising: 

A restriction section (80) that is disposed in a restricting position to restrict changing of the shift position of the shift body (see [0028], disclosing that the restriction section prevents clockwise and counter-clockwise movement to prevent a user from changing gears), and that is moved from the restricting position to a non-restricting position to permit changing of the shift position of the shift body (see Fig. 4, showing a flowchart for when the restricting portion engages and disengages to allow movement of the shift body). 
An operation section (22) that is configured to be operated (see [0019], disclosing that the operation section is a PCB, and accordingly is capable of being operated).
A rotation section (36) having a rotation position that is changed by operation of the operation section so that the restriction section is moved from the restricting position to the non-restricting position (see [0033] and [0034], disclosing that the PCB under certain conditions uses a motor 90 to drive the cam 36, which moves the restriction mechanism 80- along a certain path which blocks and permits certain shift positions from being selected based on the input parameters, for example: when the brake is pressed the block is removed), the restriction section being moved as the rotation position is changed (see [0033] and [0034]).
Wherein a rotation center of the rotation section is different from a rotation center of the shift body (see Fig. 2, showing that while the rotational centers of both the rotation section and the shift body are coaxial with one another, they are spaced axially from one another, and accordingly are considered to be different; the Examiner notes in the interest of compact prosecution, for the rotation section and the shift body to rotation about different axes which are not coaxial, the claims should be amended as such).

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
Page 8 Lines 1-5: Applicant argues that in Hoskins that the grip section and the rotation section are disposed at different ends of the shaft by but not on different sides of the axis of the support shaft. This is not persuasive. As set forth above, in Hoskins discloses the grip section and the rotation section being disposed at different ends of the axis of rotation of the support shaft. The shift device in Hoskins is a dial type shift lever that is rotated about the support shaft, so the support shaft and the axis of rotation are coaxial with one another. While both the grip and rotation section are located on the axis, they are located on opposite sides of the axis (i.e. they are on different sides of the axis). If Applicant wishes to limit the claims to a pivot style lever, the Examiner recommends amending the claims as such.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658